Per Curiam.
In the circumstances disclosed the order, in so far as appealed from, should be affirmed, upon condition, however, that the examination ordered shall be postponed until the plaintiff serves a ten-day notice therefor after decision in its favor on the separate trial of the issues raised by the defenses, if such trial be ordered. If separate trial of such issues is not ordered, however, the examination provided for herein may be had on like notice if and when the trial court resolves the issues of the defenses in favor of the plaintiff. If the issues are resolved in favor of the defendant the order in so far as appealed from should be reversed and the motion denied to the extent indicated.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements.' Settle order on notice.